DETAILED ACTION
The following is a FINAL office action upon examination of the application number 17/003977. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1 and 15 have been amended. 
The rejection under 35 USC 103 is withdrawn in view of the claim amendments filed 11/7/2022.
Claims 1-7 and 9-15 are pending in the application and have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 (Step 1) Claims 1-7 and 9-14 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claim 15 is directed to an apparatus comprising a processor; thus the apparatus comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention.
(Step 2A) The claims recite an abstract idea instructing how to organizing delivery of items by agents, which is described by claim limitations reciting: recording items received at a distribution centre to provide a record for each item, the record including item identification and a recipient location; clustering the records according to location of the recipient into one or more parent clusters, each parent cluster allocated to a different parent agent for a first transport stage; locating a hub position for each parent cluster according to recipient locations of the records in the parent cluster; further clustering the records in each parent cluster according to recipient location into one or more child clusters for a second transport stage, wherein the child clustering provides an initial record in each cluster by assigning the k records with the recipient locations having a closest distance in turn, one to each of k child clusters, and then assigning the remaining items to the clusters, and wherein the one or more child clusters are clustered using a balanced child clustering algorithm; for each child cluster, allocating the records in the child cluster to a compartment of a selected delivery agent which operates from the hub position of the parent agent and delivers at recipient locations and calculating a child cluster delivery route for the recipient locations of the selected delivery agent and thus a delivery order of the items in the child cluster delivery route; allowing transfer of the items into the delivery agents' compartments in the corresponding parent agent; instructing the parent agent and delivery agent to deliver the items by providing navigation instructions for the parent agent to the hub position and by providing navigation instructions for the delivery agent from the hub position to the recipient locations in the delivery order; and autonomously navigating the parent agent in accordance with the navigation instructions for the parent agent to the hub position and the delivery agent in accordance with the navigation instructions for the delivery agent from the hub position to the recipient locations. The identified recited limitations in the claims describing organizing delivery of items by agents (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and managing personal behavior. Dependent claims 2-7 and 9-12 recite limitations that describe organizing delivery of items by agents; these limitations only further narrow the abstract idea and are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 14 (i.e., the computer) and claim 15 (i.e., the processor and memory linked to an input device and network interface), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as marking the items according to their child cluster and delivery order using the records and instruct the parent agent and delivery agent via the network interface; and delivering the items in accordance with the navigation instructions for the parent agent to the hub position do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Additional elements reciting delivering … the navigation instructions for the delivery agent form the hub position to recipient locations does not provide an improvement and only adds extra-solution activities (i.e., data transmission). Additional elements reciting for each of the parent agent and the delivery agent, displaying a graphical user interface (GUI) comprising a map overlaid with one or more paths of the parent agent and the delivery agent and positions of the parent agent and delivery agent, wherein the positions of the parent agent and the delivery agent are updated in real-time, and wherein one or more representations based on the one or more paths of the parent agent and the delivery agent, the position of the parent and the delivery agent, the navigation instructions for the parent agent to the hub position, and the navigation instructions for the delivery agent from the hub position to the recipient locations are provided by the GUI based on whether the GUI is displayed for the parent agent or the delivery agent, only add extra-solution activities (i.e., data display) to the abstract idea. Similarly, additional elements in claims 13 related to a GUI provides a user input field… do not provide an improvement and only add insignificant post solution activities (i.e., data display/gathering). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting marking the items according to their child cluster and delivery order using the records; instruct the parent agent and delivery agent via the network interface; and for each of the parent agent the delivery agent, displaying a graphical user interface GUI… do not provide an improvement to the computer or technology. Further, with respect to the displaying additional elements, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). The courts have also recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 101, Applicant argues that the claims recite an improvement in computer functionality.
Examiner respectfully disagrees. Limitations in the present claims reciting for each of the parent agent and the delivery agent, displaying a graphical user interface (GUI) comprising a map overlaid with one or more paths of the parent agent and the delivery agent and positions of the parent agent and delivery agent, wherein the positions of the parent agent and the delivery agent are updated in real-time, and wherein one or more representations based on the one or more paths of the parent agent and the delivery agent, the position of the parent and the delivery agent, the navigation instructions for the parent agent to the hub position, and the navigation instructions for the delivery agent from the hub position to the recipient locations are provided by the GUI based on whether the GUI is displayed for the parent agent or the delivery agent, only add extra-solution activities (i.e., data display) to the abstract idea. The present claims do not provide an improvement analogous to that in TecSEC. The present specification does not provide any description of the asserted improvement. 
Examiner further notes that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, providing delivery agents with navigation instructions improves a business process but does not improve computers or technology.
Limitations reciting autonomously navigating the parent agent in accordance with the navigation instructions for the parent agent to the hub position and the delivery agent in accordance with the navigation instructions for the delivery agent from the hub position to the recipient locations are recited at a high level of generality and are broad enough to cover the navigation of a person according to a set of instructions. In other words, the current claim language does not specify an autonomous vehicle performing the step. Therefore, this limitation describes an abstract step and only further narrows the abstract idea (i.e., organizing delivery of items by agents).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683